DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 May 2022 has been entered.
Election/Restrictions
Newly submitted claim 23 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicants’ originally claimed invention is a grouping of at least two medication containers including printed matter, whereas newly added claim 23 broadly calls for two or more product containers.  Note that a search for the subject matter of claim 23 will include many prior art classes and subclasses not related to Applicants’ originally claimed invention.
Since Applicants have received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 23 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  Also note that newly submitted claim 23 contains a plurality of elements/limitations not supported by Applicants’ originally filed disclosure.  Further, claim 23 appears to be a copy of a claim already issued to another inventive entity, which is problematic, as discussed infra.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As indicated in the previously issued Office Action, claim 8 recites “the time of day”.  There is insufficient antecedent basis for this limitation in the claim.  Note that a recitation of “the time of day” is improper before there is a recitation establishing “a time of day”.
As indicated in the previously issued Office Action, claims 13 and 15 recite the limitation “the level”  There is insufficient antecedent basis for this limitation in the claims.  Note that a recitation of “the level” is improper before there is a recitation establishing “a level”.
As indicated in the previously issued Office Action, the claim 8 recitation of “tones [of color] that are representative of the time of day” is unclear.  Exactly how does a tone of color “represent” a time of day?  Note that any such “representation” relationship would be purely subjective in nature. If Applicants actually desire colors such as yellow, blue, black, purple, red, mauve, etc., then Applicants are encouraged to list the particular colors that are sought, provided that the originally filed specification provides sufficient support therefor.
An examination of this application and Applicants’ arguments/remarks reveals that Applicants are unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicants are advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-15 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2003/0214129 to Adler (“Adler”) in view of U.S. Patent No. 5,031,937 to Nellhaus (“Nellhaus”).
	Regarding claim 1, Adler discloses at least two medication containers (e.g. the three medication containers 32 shown in fig. 7, and discussed at para. 73) including (fig. 7) printed matter (e.g. the various printed indicia on labels 10, as shown in figs. 7 and 1-2; note that labels 10 are carried on containers 32, as shown in fig. 7 and discussed at para. 73), wherein the improvement includes: (a) said printed matter (aforementioned printed indicia) comprising substantially horizontally extending (figs. 1-2) indicia (e.g. lower line of writing within information area 18), said indicium (aforementioned lower line of writing within information area 18) corresponding to (figs. 1-2) a distinct time frame (e.g. “bedtime”, as shown in fig. 2), and (b) said indicia (aforementioned lower line of writing within information area 18), and (c) medication-related information (e.g. upper line of writing within information area 18) comprising (fig. 2) a quantity of medication (e.g. “1-2 tablets”, as shown in fig. 2) that a user (e.g. the patient named in information area 12, as shown in figs. 1-2) should consume (fig. 2; note the presence of the directive, “take” within information area 18) during at least one (fig. 2) explicit time frame (aforementioned “bedtime”) is included within (fig. 2) the corresponding indicia (aforementioned lower line of writing within information area 18), and (d) said indicia (aforementioned lower line of writing within information area 18) of one (e.g. leftmost container 32, as shown in fig. 7) of said at least two medication containers (aforementioned three medication containers 32 shown in fig. 7) are substantially horizontally aligned with (fig. 7) corresponding said indicia (aforementioned lower line of writing within information area 18) of another one (e.g. middle container 32, as shown in fig. 7) of said at least two medication containers (aforementioned three medication containers 32 shown in fig. 7), whereby said user's (aforementioned patient named in information area 12) ability to view and assimilate (fig. 7) said medication-related information (aforementioned upper line of writing within information area 18) comprising (fig. 2) said quantity of medication (aforementioned “1-2 tablets”) that a user (aforementioned patient named in information area 12) should consume (fig. 2; as indicated supra, note the presence of the directive, “take” within information area 18) during at least one (fig. 2) time frame (aforementioned “bedtime”) across (fig. 7) each (e.g. aforementioned leftmost container 32 and middle container 32) of said at least two medication containers (aforementioned three medication containers 32 shown in fig. 7), is facilitated (fig. 7; however, note that the instant claim is drawn to two medication containers- not a method of facilitating the viewing and assimilation of information).
	Adler does not disclose the presence of at least two instances of the aforementioned “indicia” (aforementioned lower line of writing within information area 18), located one above the other in a substantially vertical format, so that a lower indicium corresponds to a later time frame than the indicium above it.
	Nellhaus teaches the concept of providing at least two instances of indicia (e.g. lines of picture stamps 52, in the chart shown in fig. 6), located one above the other (fig. 6) in a substantially vertical format (fig. 6), so that a lower indicium (e.g. the 4th, bottom line, correlating to “night”) corresponds to a later time frame than (note that “night” occurs after “evening”) the indicium (e.g. the 3rd line, correlating to “evening”) above it (fig. 6).
	Additionally, it has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability (see In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401,404 (Fed. Cir. 1983)).
	Given that Adler and Nellhaus both concern the presentation of information and instructions upon medication container labels, it would have been obvious to a person of ordinary skill in the art before the effective filing date to apply the Nellhaus indicia teachings upon the Adler construction as desired, in order to provide the benefit of yielding a resultant labeled medication container presenting information and instructions as desired.
	Regarding claim 2, Adler in view of Nellhaus discloses the printed matter of claim 1, wherein said printed matter (aforementioned printed indicia) is printed on (Adler figs. 7 and 1-2) at least two (Adler fig. 7) labels (e.g. Adler labels 10 on leftmost, middle, and rightmost containers 32, as shown in fig. 7), each label (Adler 10) attached to each one (Adler fig. 7) of said at least two medication containers (aforementioned three Adler medication containers 32 shown in fig. 7).
	Regarding claim 3, Adler in view of Nellhaus discloses the printed matter of claim 1, but does not disclose wherein said medication-related information (aforementioned upper line of writing within Adler information area 18) includes information about how a medication (e.g. medication identified or named in Adler information area 14, as described at para. 47) should be taken in relation to food.
	However, it has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability (see In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401,404 (Fed. Cir. 1983)).  Note that providing such an indication would simply allow the presentation of information as desired.
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date to provide such information, in order to provide the benefit of presenting information/instructions as desired.
	Regarding claim 4, Adler in view of Nellhaus discloses the printed matter of claim 1, wherein said medication-related information (aforementioned upper line of writing within Adler information area 18) includes imprinted explicit time frames (aforementioned “bedtime”) expressed using at least one word (Adler fig. 2), one number, or one icon (Nellhaus fig. 6).
	Regarding claim 5, Adler in view of Nellhaus discloses the printed matter of claim 1, wherein said first one (e.g. leftmost Adler container 32, as shown in fig. 7) of said at least two medication containers (aforementioned three Adler medication containers 32 shown in fig. 7) further includes indicia (aforementioned lower line of writing within Adler information area 18) which38 substantially aligns with (Adler fig. 7) corresponding indicia (aforementioned lower line of writing within Adler information area 18) of said at least second one (e.g. middle Adler container 32, as shown in fig. 7) of said at least two medication containers (aforementioned three Adler medication containers 32 shown in fig. 7).
	Regarding claim 6, Adler in view of Nellhaus discloses the printed matter of claim 1, but does not disclose wherein said medication-related information (e.g. upper line of writing within Adler information area 18) includes imprinted explicit time frames expressed as MORNING, NOON or MIDDAY, EVENING, and BEDTIME.
	However, it has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability (see In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401,404 (Fed. Cir. 1983)).  Note that providing such an indication would simply allow the presentation of information as desired.
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date to provide such information, in order to provide the benefit of presenting information/instructions as desired.
	Regarding claim 7, Adler in view of Nellhaus discloses the printed matter of claim 1, wherein said printed matter (aforementioned various printed indicia on Adler labels 10, as shown in figs. 7 and 1-2) of said first one (e.g. leftmost Adler container 32, as shown in fig. 7) of said at least two medication containers (aforementioned three Adler medication containers 32 shown in fig. 7) is substantially aligned with (Adler fig. 7) said corresponding printed matter (aforementioned various printed indicia on Adler labels 10, as shown in figs. 7 and 1-2) of said at least second one (e.g. middle Adler container 32, as shown in fig. 7) of said at least two medication containers (aforementioned three Adler medication containers 32 shown in fig. 7).
	Regarding claim 8, Adler in view of Nellhaus discloses the printed matter of claim 1, wherein the at least two (Adler fig. 7) substantially horizontally extending (Adler figs. 1-2) indicia (aforementioned lower line of writing within Adler information area 18) comprising colored bands (e.g. the band of white background with black printing, as shown in Adler fig. 7), at least one separate color for each indicium (Adler fig. 7), said colors may include white and black (Adler fig. 7), and other tones of color (Adler fig. 7) that are representative of the time of day (see the rejection under 35 USC 112, set forth supra), with said colored indicia of at least one of said medication containers (Adler 32) substantially matching (Adler figs. 7 and 1-2) the corresponding colored indicia (aforementioned lower line of writing within Adler information area 18) of at least the other of said medication containers (e.g. Adler middle container 32, as shown in fig. 7).
	Regarding claim 9, Adler in view of Nellhaus discloses the printed matter of claim 1, wherein said quantity of medication (aforementioned “1-2 tablets”) that said user (aforementioned patient named in Adler information area 12) should consume (Adler fig. 2; as indicated supra, note the presence of the directive, “take” within information area 18) during said one (Adler fig. 2) of at least two explicit time frames (see the modification set forth in the rejection of claim 1, supra) is expressed using at least one word (Adler fig. 2), one number, or one icon (Nellhaus fig. 6).
	Regarding claim 10, Adler in view of Nellhaus discloses the printed matter of claim 9, wherein said quantity of medication (aforementioned “1-2 tablets”) that said user (aforementioned patient named in Adler information area 12) should consume (Adler fig. 2; as indicated supra, note the presence of the directive, “take” within information area 18) is comprised of the word "TAKE" and a number representing the quantity of medication for the user to consume is included next to, or below, the word "TAKE" (Adler fig. 2).
	Regarding claim 11, Adler in view of Nellhaus discloses the printed matter of claim 1, further including leveling means (e.g. the surface upon which the Adler containers 32 are sitting, as shown in fig. 7; note that the Office acknowledges Applicants ‘mention of “leveling” devices included within the filed specification) to substantially level (Adler fig. 7) said printed matter (aforementioned printed indicia) on said first one (e.g. leftmost Adler container 32, as shown in fig. 7) of said at least two medication containers (aforementioned three Adler medication containers 32 shown in fig. 7) with said corresponding printed matter (aforementioned printed indicia) of said at least second one (e.g. middle Adler container 32, as shown in fig. 7) of said at least two medication containers (aforementioned three Adler medication containers 32 shown in fig. 7).
	Regarding claim 12, Adler in view of Nellhaus discloses the printed matter of claim 1, wherein at least one of said at least two explicit time frames (see the modification set forth in the rejection of claim 1, supra) is comprised of substantially blank space (Nellhaus fig. 6) when no39 medication is to be consumed (Nellhaus fig. 6) during said one of said at least two explicit time frames (see the modification set forth in the rejection of claim 1, supra).
	Regarding claim 13, Adler in view of Nellhaus discloses the printed matter of claim 1, wherein said substantially horizontal alignment (Adler fig. 7) is comprised of adjusting the level (Adler fig. 7) of the label (Adler 10) of at least said first one (e.g. leftmost Adler container 32, as shown in fig. 7) of said at least two medication containers (aforementioned three Adler medication containers 32 shown in fig. 7).
	Regarding claim 14, Adler in view of Nellhaus discloses the printed matter of claim 1, wherein each said medication containers (Adler 32) comprising a hollow body with an integral bottom on one end, and a removably attached cap on the other end (Adler written abstract and fig. 7).
	Regarding claim 15, Adler in view of Nellhaus discloses the printed matter of claim 2, wherein said substantially horizontal alignment (Adler fig. 7) is comprised of adjusting the level (Adler fig. 7) of the printing on (Adler fig. 7) the label (Adler 10) of at least said first one (e.g. leftmost Adler container 32, as shown in fig. 7) of said at least two medication containers (aforementioned three Adler medication containers 32 shown in fig. 7).
	Regarding claim 22, Adler in view of Nellhaus discloses the printed matter of claim 1, wherein said at least two medication containers (Adler 32) include indicia consisting of at least two time frames (see the modification set forth in the rejection of claim 1, supra).
Response to Arguments
	In response to Applicants’ argument that Examiner has asserted that Applicants’ wherewithal is the issue that has caused delays during the course of prosecution (Arguments/Arguments pg. 9), the Office respectfully asserts that Applicants’ “wherewithal” in no way affects prosecution of the instant application.  The Office has no personal wealth requirements imposed on ostensible applicants during the prosecution of an application.  Conversely, the fact that Applicants appear to be unfamiliar with the rules and procedures set forth within the MPEP presents various difficulties in prosecution of the instant application.  As indicated supra, Applicants are encouraged to seek the assistance of a skilled patent agent or attorney in order to facilitate compact prosecution of the instant application.
	In response to Applicants’ argument that Applicants have appealed the previously issued claim rejections (Arguments/Remarks pg. 9), the Office respectfully asserts that presently, it does not appear that Applicants have yet filed a notice of appeal or any other document associated with a formal appeal within the USPTO.  Given that the claims have now been rejected at least twice, Applicants do have the right to appeal the instant rejection to the Patent Trial and Appeal Board.  Applicants are encouraged to consult the MPEP for detailed instruction on how to initiate such an appeal.  Alternatively, Applicants can seek the assistance of a skilled agent or attorney registered to practice before the USPTO.
	In response to Applicants’ argument that “level” is a common word and need not be supported by any antecedent basis (Arguments/Remarks pg. 10), the Office respectfully asserts that Applicant appears to misunderstand the nature of the pertinent rejection.  An element is regarded as lacking antecedent basis when it is referred to as “the” before there is an established “a”/“an”.  For example, a recitation of “the level” is improper before there is a recitation establishing “a level”.  Please review/revise the pertinent claim language.
	In response to Applicants’ argument that claim 23 has been added to show Examiner that Nellhaus must be the primary reference (Arguments/Remarks pg. 11), the Office respectfully asserts that as indicated supra, Applicants’ previously presented claims are drawn specifically to “at least two medication containers including printed matter”, while Applicants’ newly presented claim 23 is drawn to a broader, generic “two or more product containers”.  Note that examination of this claim would require a search of different pertinent areas of prior art.  Additionally, Applicants’ claim 23 is an exact replica of claim 1 in U.S. 9,643,771 to Adler, which is problematic, as the USPTO cannot be expected to award Applicant a patent for Adler’s already claimed and patented work.  Note that many limitations within Applicants’ claim 23 (copied from Adler’s issued ‘771 patent) are not disclosed within Applicants’ originally filed specification, meaning that Applicants’ current attempt to add claim 23 is a non-veiled attempt to seize Adler’s work.
	In response to Applicants’ argument that Examiner has not demonstrated that U.S. Patent No. 9,643,771 to Adler is not the same invention as that of Applicants (Arguments/Remarks pg. 11), the Office respectfully asserts that a cursory comparison of the Adler ‘771 claims to Applicants’ currently examined claims yields that the two inventions differ quite significantly.  For example, Adler ‘771 has a body of claims drawn to “[t]wo or more product containers”.  Conversely, Applicants’ currently examined claims are drawn to “[a]t least two labels including printed matter”.  Accordingly, the claimed invention of Adler ‘771 is distinct from that of Applicants’ currently presented claims.
	In response to Applicants’ indication that Applicant is now including the exact wording of an Adler claim within the newly presented claim 23 (Arguments/Remarks pg. 11), the Office respectfully asserts that as indicated supra, Applicants’ claim 23 is an exact replica of claim 1 in U.S. 9,643,771 to Adler, which is problematic, as the USPTO cannot be expected to award Applicant a patent for Adler’s already claimed and patented work.  Many limitations within Applicants’ claim 23 (copied from Adler’s issued ‘771 patent) are not disclosed within Applicants’ originally filed specification, meaning that Applicants’ current attempt to add claim 23 is a non-veiled attempt to seize Adler’s work.
	In response to Applicants’ argument that it is improper for Examiner to encourage Applicants to file a response to an issued Office Action according to Office protocol (Arguments/Remarks pgs. 14-15), the Office respectfully asserts that all patent applications are to be prosecuted according to USPTO protocol, adhering to rules and regulations set forth within the MPEP.  Applicants’ personal preferences shall not cause the instant application to be prosecuted in any manner departing from such.
	In response to Applicants’ request for Examiner to provide a response to Applicants’ arguments regarding Nellhaus and Adler (Arguments/Remarks pg. 15), the Office respectfully asserts that Applicants’ arguments are predicated on a prior art combination/modification that has never been proposed within any Office Action or other communication.  During prosecution of an application, an applicant cannot propose a faulty basis of rejection or modification that was never even set forth by the Office, and then use that faulty rejection/modification as proof that the proposed invention is patentable.  Conversely, Applicant is encouraged to duly respond to the basis of rejection that the Office has actually set forth.
	In response to Applicants’ argument that the previously issued Office Action must be rescinded because Examiner must provide clear explanations of all actions taken during prosecution of an application (Arguments/Remarks pgs. 15-18), the Office respectfully asserts that throughout prosecution, Examiner has attempted to provide explanations as clearly as possible.  However, it is apparent that Applicants are not familiar with patent prosecution policies/rules.  Accordingly, Applicants are encouraged to seek the assistance of a skilled agent or attorney who is duly registered to practice before the USPTO.
	In response to Applicants’ argument that Examiner is non-responsive to Applicants’ argument regarding Nellhaus and Adler (Arguments/Remarks pg. 19), the Office respectfully asserts that as indicated supra, Applicants’ arguments are predicated on a prior art combination/modification that has never been proposed within any Office Action or other communication.  During prosecution of an application, an applicant cannot propose a faulty basis of rejection or modification that was never even set forth by the Office, and then use that faulty rejection/modification as proof that the proposed invention is patentable.  Conversely, Applicant is encouraged to duly respond to the basis of rejection that the Office has actually set forth.
	In response to Applicants’ argument that the Adler reference, alone or in combination with Nellhaus, is purposeless as a reference (Arguments/Remarks pgs. 19-20), the Office respectfully asserts that as demonstrated supra and in the previously issued Office Action, U.S. 2003/0214129 to Adler is properly utilized as a primary reference, in view of the fact that it discloses the vast majority of Applicants’ claim limitations.  U.S. 5,031,937 to Nellhaus is simply used to provide two minor indicia element teachings that are missing from Adler.  Accordingly, a combination of Adler in view of Nellhaus (requiring only a minor modification of the Adler assembly with the Nellhaus indicia teachings) is proper.
	In response to Applicants’ arguments concerning a purported “synergistic effect” (Arguments/Remarks pgs. 20-22), the Office respectfully asserts that as presently drawn, none of Applicants’ claims call for any “synergistic effect”.  If such an effect is indeed desired, the claim language can be duly modified to include such, provided that Applicants’ originally filed specification provides sufficient support therefor.
	In response to Applicants’ argument that Examiner is not applying the “standards of patentability applied in the examination of claims which must be the same throughout the Office” (Arguments/Remarks pg. 22), the Office respectfully asserts that in examining each application, the team at the USPTO strives to apply the rules and standards set forth within the MPEP in a fair and equitable manner.  Patent applications are deemed allowable when their claims present inventions that are not anticipated by or rendered obvious by the pertinent body of prior art, and they do not present any deficiencies under 35 USC 112 or other relevant statutes/rules.  At the present time, Applicants’ claims do not present a novel invention, and the suffer from multiple deficiencies under 35 USC 112.  As indicated supra, Applicants are encouraged to seek the assistance of a skilled patent agent or attorney in order to facilitate compact prosecution of the instant application.
	In response to Applicants’ arguments concerning the prosecution history of application no. 13/389,991, eventually becoming U.S. Patent No. 9,643,771 (Arguments/Remarks pgs. 23-24), the Office respectfully asserts that a cursory comparison of the Adler ‘771 claims to Applicants’ currently examined claims yields that the two inventions differ quite significantly.  For example, Adler ‘771 has a body of claims drawn to “[t]wo or more product containers.  Conversely, Applicants’ currently examined claims are drawn to “[a]t least two labels including printed matter”.  Accordingly, the claimed invention of Adler ‘771 is distinct from that of Applicants’ currently examined claims.  As such, the Adler ‘771 prosecution history cannot be fairly compared to Applicants’ current application. 
	In response to Applicants’ argument that it is incorrect for Examiner to designate U.S. 2003/0214129 to Adler as the primary reference and U.S. 5,031,937 to Nellhaus as the secondary reference (Arguments/Remarks pgs. 24-31), the Office respectfully asserts that as demonstrated supra and in the previously issued Office Action, U.S. 2003/0214129 to Adler is properly utilized as a primary reference, in view of the fact that it discloses the vast majority of Applicants’ claim limitations.  U.S. 5,031,937 to Nellhaus is simply used to provide two minor indicia element teachings that are missing from Adler.  Accordingly, a combination of Adler in view of Nellhaus (requiring only a minor modification of the Adler assembly with the Nellhaus indicia teachings) is proper.  Conversely, if Nellhaus were to be relied upon as a primary reference as Applicants desire, the Nellhaus assembly would have to be modified in a material and substantial manner in order to satisfy each of Applicants’ claim limitations, which would actually result in a rejection potentially unfair/unreasonable to Applicants.
	In response to Applicants’ argument that CVS Health has copied Applicants’ invention (Arguments/Remarks pgs. 31-40 and Affidavit pgs. 43-53), the Office respectfully encourages Applicants to seek the assistance of an experienced attorney if Applicants earnestly feel that their intellectual property rights have been unfairly taken by any other entity.
	In response to Applicants’ comparison of a CVS Health label to Applicants’ claim 101 (Arguments/Remarks pgs. 31-34), the Office respectfully encourages Applicants to focus on the issued rejection combination of Adler in view of Nellhaus, and form arguments concerning any actual particular claim limitations that Applicants feel the combination of references fails to disclose.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637